UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 24, 2010 The Finish Line, Inc. (Exact Name of Registrant as Specified in Charter) Indiana 0-20184 35-1537210 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3308 North Mitthoeffer Road, Indianapolis, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (317) 899-1022 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On June 24, 2010, The Finish Line, Inc. issued a press release discussing its results of operations and financial condition as of and for the thirteen weeks ended May 29, 2010. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information in this Current Report, including Exhibit 99.1 hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description Press Release issued June 24, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 24, 2010 The Finish Line, Inc. By: /s/ Edward W. Wilhelm Edward W. Wilhelm Executive Vice President–Chief Financial Officer EXHIBIT INDEX ExhibitNo. Description Press Release issued June 24, 2010
